Citation Nr: 1118654	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  09-03 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to November 1971.  His awards and decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board presently REMANDS the appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law.  VA will notify the Veteran if further action is required on his part.


REMAND

After careful review of the record, the Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the Veteran's claim.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants with the evidentiary development of pending claims and, as part of this duty to assist, VA is responsible for gathering all pertinent records of VA treatment and all identified private treatment records.  The Board notes that the Veteran testified in April 2011 that he was receiving VA medical treatment for his claimed disability.   However, the last VA treatment note within the claims file is dated May 2007.  While this case is in remand status, the RO/AMC must attempt to gather any outstanding records of VA treatment provided after May 2007.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran claims to experience a left shoulder disability as the result of service.  Service medical records are silent for any complaints of, or treatment for, a shoulder disability.  However, VA and private medical evidence reflect a currently diagnosed shoulder disability and the Veteran has submitted testimony and lay statements supporting his contention that disability began in service.

The evidence necessary to establish that the claimed in-service injury actually occurred varies depending on whether it can be determined that the Veteran "engaged in combat with the enemy." 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d). Satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of such incurrence or aggravation. 38 C.F.R. § 3.304(d). 

As the Veteran received the Combat Infantryman Badge, served in Vietnam, and has stated that he injured his shoulder when ducking for cover under incoming fire, but has not been afforded a VA examination, the Board finds that such development is warranted to determine whether his current shoulder disability is etiologically related to his in-service experiences.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The evidence of a link between current disability and service must be competent. Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).




The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record, to specifically include any VA treatment received from May 2007 to the present.  The Veteran should be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO/AMC must then obtain these records and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records.

2. Schedule the Veteran for a VA medical examination to be conducted by a suitably qualified medical professional to ascertain whether any current left shoulder disability was caused by any incident of active duty military service.  

a. The claims folder, and a copy of this remand, will be reviewed by the examiner, who must acknowledge such review in any report generated by this remand.  

b. After reviewing all evidence of record and conducting an examination, the examiner must state whether, given the Veteran's report of in-service injury to the left shoulder, he has a left shoulder disability that was caused by the in-service event.  

c. The examiner must state the medical basis for any opinion rendered.   The Board emphasizes that it is critical the examiners review all evidence of record and fully state the medical basis or bases for any opinions rendered. The examiner's stated expertise in and of itself is not a sufficient statement under the law upon which to evaluate a medical opinion.  Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the evaluation of medical evidence involves inquiry into the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches). 

3. Readjudicate the issue on appeal. If the benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


